Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 1 of 12 PageID #: 615




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


LYNN S. FOUST                           )
As substitute party for                 )
JEFFERY D. FOUST                        )
                                        )
                                        )
                  Plaintiff,            )
                                        )
v.                                      ) No. 4:19-CV-933 RWS
                                        )
ANDREW M. SAUL,                         )
Commissioner of                         )
Social Security Administration          )
                                        )
                  Defendant.            )

                          MEMORANDUM AND ORDER

      Plaintiff Lynn Foust, as a substitute party for her late husband Jeffery Foust,

brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial review of the

Social Security Commissioner’s (“Commissioner”) decision to deny his

applications for disability insurance benefits and supplemental security income.

Because the Commissioner’s decision is supported by substantial evidence on the

record as a whole, I affirm the decision.

                               PROCEDURAL HISTORY

      On February 4, 2016, Jeffery Foust filed a Title II application for disability

insurance benefits. His claim was initially denied on March 30, 2016, and he filed


                                            1
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 2 of 12 PageID #: 616




a written request for a hearing on April 21, 2016. The hearing was held on January

9, 2018. Jeffery Foust died on February 10, 2018, and his widow filed a

substitution of party on March 6, 2018. The Administrative Law Judge (“ALJ”)

issued a partially favorable decision on June 5, 2018, finding Jeffery Foust

established a disability beginning on January 5, 2018. The plaintiff timely

appealed, and the Appeals Counsel affirmed the ALJ’s opinion on February 21,

2019. The plaintiff then timely filed this case seeking judicial review of the

Commissioner’s decision.

       In this action for judicial review, Foust argues that the ALJ failed to properly

evaluate step two of the sequential evaluation process when she determined that

the claimants’ gout and rheumatoid arthritis were non-severe. She also argues that

they ALJ failed to fully and fairly develop the record.

    MEDICAL RECORDS AND OTHER EVIDENCE BEFORE THE ALJ

        With respect to the medical records and other evidence of record, I adopt

Foust’s recitation of facts set forth in the Statement of Uncontroverted Material

Facts, ECF No. [15], to the extent they are admitted by the Commissioner, ECF

No. [17-1].1 I also adopt the additional facts set forth in the Commissioner’s

Statement of Additional Facts, ECF No. [27-2], as they are unrefuted by Foust.



1
 The Commissioner makes a number of clarifications regarding which records were considered by the
ALJ and exhibited by the Appeals Council.
                                                 2
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 3 of 12 PageID #: 617




Additional specific facts will be discussed as needed to address the parties’

arguments.

                                  ALJ DECISION

      The ALJ determined that the plaintiff was not under a disability as defined in

the Social Security Act until January 5, 2018. Since the plaintiff alleged an onset

date of August 18, 2014, the ALJ conducted two separate analyses. The first

considered the plaintiff’s condition from August 18, 2014 until January 4, 2018,

and the second considered his condition after January 5, 2018, when he was

diagnosed with metastatic bladder cancer.

      First the ALJ determined that the plaintiff met the insured status

requirements of the Social Security Act and had not engaged in substantial gainful

activity after the established onset date of January 5, 2018. The ALJ next

determined that since the alleged onset date the plaintiff has suffered from the

following severe impairments: degenerative disc disease of the lumbar spine,

polyarthritis due to degenerative joint disease and osteoarthritis of the hands.

Beginning on January 5, 2018, the plaintiff also suffered from the severe

impairment of metastatic bladder cancer. The ALJ also found that although the

plaintiff had been diagnosed with hypertension and gout, these impairments were

non-severe. Next the ALJ determined that prior to January 5, 2018, the plaintiff

did not have an impairment or combination of impairments that met or medically


                                          3
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 4 of 12 PageID #: 618




equaled the severity of a listed impairment in 20 CFR Part 404. Next, based on the

record, the ALJ determined that prior to January 5, 2018, the plaintiff had an RFC

to perform medium work as defined in 20 CFR 404.1567(c), except he could

frequently climb ladders, ropes, scaffolds, ramps and stairs and could frequently

operate bilateral hand and foot controls and could frequently balance. Based on this

RFC, the ALJ determined the plaintiff was capable of performing past relevant

work. Finally, the ALJ found that beginning January 5, the plaintiff’s impairment

met the criteria of section 13.22 of 20 CFR Part 404 Subpart P, Appendix 1.

Accordingly, the ALJ found the plaintiff became disabled on January 5, 2018, but

was not disabled prior to that date.

                               LEGAL STANDARD

      To be entitled to disability benefits, a claimant must prove that they are

unable to perform any substantial gainful activity due to a medically-determinable

physical or mental impairment that would either result in death or which has lasted

or could be expected to last for at least twelve continuous months. 42 U.S.C. §

423(a)(1)(D), (d)(1)(a). To determine whether claimants are disabled, the

Commissioner evaluates their claims through five sequential steps. 20. C.F.R. §

404.1520; Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (describing the

five-step process).




                                          4
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 5 of 12 PageID #: 619




      Steps one through three require that the claimant prove (1) he is not

currently engaged in substantial gainful activity, (2) he suffers from a severe

impairment, and (3) his disability meets or equals a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(i)-(iii). If the claimant does not suffer from a listed impairment

or its equivalent, the Commissioner’s analysis proceeds to steps four and five.

Step four (4) requires the Commissioner to consider whether the claimant retains

the RFC to perform his past relevant work. Id. at § 404.1520(a)(4)(iv). The

claimant bears the burden of demonstrating he is no longer able to return to his past

relevant work. Pate-Fires, 564 F.3d at 942. If the Commissioner determines the

claimant cannot return to past relevant work, the burden shifts to the Commissioner

at step five to show the claimant retains the residual functioning capacity (RFC) to

perform other jobs that exist in significant numbers in the national economy. Id.;

20 C.F.R. § 404.1520(a)(4)(v).

      The ALJ is required to evaluate the credibility of a claimant’s testimony,

including the claimant’s subjective complaints of pain. Holmstrom v. Massanari,

270 F.3d 715, 721 (8th Cir. 2001). In so doing, the ALJ is not permitted to ignore

the claimant’s testimony even if it is inconsistent with objective medical evidence.

Basinger v. Heckler, 725 F.2d 1166, 1169 (8th Cir. 1984). After considering the

claimant’s testimony, the ALJ may disbelieve it if it is inconsistent with the record

as a whole. Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990). To properly


                                          5
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 6 of 12 PageID #: 620




evaluate the claimant’s subjective complaints, the ALJ must consider the factors

enumerated in Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984):

             [The] claimant’s prior work record, and observations by
             third parties and treating and examining physicians
             relating to such matters as: (1) the claimant’s daily
             activities; (2) the duration, frequency, and intensity of the
             pain; (3) precipitating and aggravating factors; (4)
             dosage, effectiveness and side effects of medication; and
             (5) functional restrictions.

Id. at 1322. While the ALJ must consider the Polaski factors, she need not

enumerate them specifically. Wildman v. Astrue, 596 F.3d 959, 968 (8th

Cir. 2010). When the ALJ explicitly disbelieves the claimant’s testimony and

gives good reasons for such disbelief, a reviewing court will typically defer to the

ALJ’s finding. Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007). However, the

ALJ retains the responsibility to develop the record fully and fairly in the course of

the non-adversarial administrative hearing. Hildebrand v. Barnhart, 302 F.3d 836,

838 (8th Cir. 2002).

      In reviewing the ALJ’s denial of Social Security disability benefits, my role

is to determine whether the Commissioner’s findings comply with the relevant

legal requirements and are supported by substantial evidence in the record as a

whole. Pate-Fires, 564 F.3d at 942. “Substantial evidence is less than a

preponderance, but is enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusion.” Id. In determining whether the evidence


                                           6
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 7 of 12 PageID #: 621




is substantial, I must consider evidence that both supports and detracts from the

Commissioner’s decision. Id. As long as substantial evidence supports the

decision, I may not reverse it merely because substantial evidence exists in the

record that would support a contrary outcome or because I would have decided the

case differently. See Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011). I must

“defer heavily to the findings and conclusions of the Social Security

Administration.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (internal

citation omitted).

                                   DISCUSSION

       The plaintiff focuses his argument on the ALJ’s analysis of his gout and

rheumatoid arthritis. First, the plaintiff contends that the ALJ erred by determining

that his gout was non-severe and failing to discuss his rheumatoid arthritis. The

plaintiff also argues that the ALJ failed to fully and fairly develop the record.

                       Failure to Properly Evaluate Step Two

      “An impairment or combination of impairments is not severe if it does not

significantly limit your physical or mental ability to do basic work activities.” 20

C.F.R. § 404.1521. While a claimant has the burden of showing a severe

impairment that severely limits his physical or mental ability to perform basic

work activities, the burden “is not great” and “[t]he sequential evaluation process

may be terminated at step two only when the claimant’s impairment or


                                           7
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 8 of 12 PageID #: 622




combination of impairments would have no more than a minimal impact on [his or

her] ability to work.” Caviness v. Massinari, 250 F.3d 603, 605 (8th Cir. 2001).

Basic work activities are those “abilities and aptitudes necessary to do most jobs.”

20 C.F.R. §§ 404.1521(b).

      The ALJ determined at step two that the plaintiff’s gout and rheumatoid

arthritis were non-severe, but she also found that the plaintiff had the sever

impairments of degenerative disc disease of the lumbar spine, polyarthritis due to

degenerative joint disease and osteoarthritis of the hands. Therefore, the

evaluation process was not terminated, and any error the ALJ made in determining

the severity of the plaintiff’s impairments was harmless unless she failed to

consider the plaintiff’s non-severe impairments in her subsequent analysis. See

Brockman v. Berryhill, No. 2:16-CV-32-JAR, 2017 WL 4339502, at *4 (E.D. Mo.

Sep. 29, 2017), Hankinson v. Colvin, No. 4:11–CV–2183–SPM, 2013 WL

1294585, at *12 (E.D. Mo. Mar. 28, 2013) (“[F]ailing to find a particular

impairment severe does not require reversal where the ALJ considers all of a

claimant’s impairments in his or her subsequent analysis.”); Givans v. Astrue, No.

4:10–CV–417–CDP, 2012 WL 1060123, at * 17 (E.D. Mo. Mar. 29, 2012)

(holding that even if the ALJ erred in failing to find one of the plaintiff’s mental

impairments to be severe, the error was harmless because the ALJ found other

severe impairments and considered both those impairments and the plaintiff’s non-


                                           8
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 9 of 12 PageID #: 623




severe impairments when determining the RFC); see also 20 C.F.R. §§

404.1545(a)(2), 416.945(a)(2) (“If you have more than one impairment. We will

consider all of your medically determinable impairments of which we are aware,

including your medically determinable impairments that are not ‘severe,’ as

explained in §§ 404.1520(c), 404.1521, and 404.1523, when we assess your

residual functional capacity.”).

      Here, the ALJ considered the plaintiff’s non-severe impairments of gout and

rheumatoid arthritis in her later analysis of the plaintiff’s RFC. In particular, the

ALJ stated she considered the entire record when determining the plaintiff’s RFC.

Tr. at 128. She noted in her opinion that the claimant testified that he was unable to

work due to chronic pain caused by arthritis and gout but found that the medical

evidence did not fully support the alleged persistence and intensity of the

symptoms. Tr. at 129. Additionally, the ALJ discussed at length the plaintiff’s

medical history, including his gout flare ups and his reduced grip. Tr. at 130.

Finally, although the ALJ did not expressly mention the plaintiff’s rheumatoid

arthritis in her RFC determination, she did discuss the plaintiff’s joint pain, range

of motion, and swelling. Tr. at 130. “An ALJ’s failure to cite specific evidence

does not indicate that such evidence was not considered.” Wildman v. Astrue, 596

F.3d. 959, 966 (8th Cir. 2010). Therefore, the ALJ’s determination that the

plaintiff’s gout and rheumatoid arthritis were non-severe is harmless.


                                           9
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 10 of 12 PageID #: 624




                           Failure to Develop the Record

      The plaintiff contends that the ALJ failed to fully and fairly develop the

record because the ALJ’s RFC determination does not rely on any medical

evidence that addresses the plaintiff’s physical ability to function in the workplace.

Therefore, according to the plaintiff, the ALJ should have obtained additional

medical evidence that addressed the plaintiff’s ability to function.

      A claimant’s RFC is a medical question, so the ALJ’s assessment of it must

be supported by some medical evidence of the claimant’s ability to function in the

workplace. Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). But “there is no

requirement that an RFC finding be supported by a specific medical opinion.” Id.

In the absence of medical opinion evidence, “medical records prepared by the most

relevant treating physicians [can] provide affirmative medical evidence supporting

the ALJ’s residual functional capacity findings.” Id. (citing Johnson v. Astrue, 628

F.3d 991, 995 (8th Cir. 2011)). So long as other evidence in the record provides a

sufficient basis for their decision, the ALJ does not need to seek additional

evidence. See Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995) and Stormo

v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

      In this case, the ALJ’s decision is supported by substantial evidence, which

the ALJ cited in her opinion. Tr. at 129-130. Despite the lack of medical opinion

evidence, the ALJ was able to rely on medical records detailing the plaintiff’s


                                          10
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 11 of 12 PageID #: 625




symptoms and medical history. The Eighth Circuit has held that where the medical

evidence “is ‘silent’ with regard to work-related restrictions such as the length of

time [a claimant] can sit, stand and walk and the amount of weight [h]e can carry,”

the fault is not necessarily the ALJ’s. See Steed v Astrue, 524 F.3d 872, 876 (8th

Cir. 2008). “Rather, it is the claimant’s burden to prove disability, and “[a]t the

very least, the claimant’s failure to provide medical evidence with this information

should not be held against the ALJ when there is medical evidence that supports

the ALJ’s decision.” Remelius v. Saul, No. 4:18-cv-1105-AGF, 2019 WL 4141034

(E.D. MO. Aug. 30, 2019).

      Here, there is medical evidence that supports the ALJ’s conclusion that the

plaintiff’s symptoms were not as persistent and limiting as the plaintiff claimed.

The ALJ cited medical records indicating only mild degenerative changes in the

plaintiff’s left wrist, no instability or deformity in the plaintiff’s joints, normal

muscle strength, a lack of swelling in most joints, only mild to moderate pain, and

a consistent grip strength. Tr. at 130. Additionally, the plaintiff’s testimony about

his day to day activities supported the ALJ’s determination that the plaintiff was

not disabled. Tr. at 129-30. As long as substantial evidence supports the decision, I

may not reverse it merely because substantial evidence exists in the record that

would support a contrary outcome or because I would have decided the case

differently. See Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011).


                                            11
Case: 4:19-cv-00933-RWS Doc. #: 19 Filed: 05/12/20 Page: 12 of 12 PageID #: 626




                                 CONCLUSION

      The ALJ’s determination that Jeffery Foust was not disabled is supported by

substantial evidence. The ALJ’s written decision is clear, well-reasoned, and

complies with the relevant laws and regulations.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

affirmed, and Plaintiff’s complaint is DISMISSED with prejudice.

      A separate judgment is issued herewith.




                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE

Dated this 12th day of May 2020.




                                        12
